Case: 12-12917   Date Filed: 03/11/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-12917
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:03-cr-00079-CG-D-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


LEMETRIUS LAMAR MALONE,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                            (March 11, 2013)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12917     Date Filed: 03/11/2013    Page: 2 of 2

      Paul D. Brown, counsel for Lemetrius Lamar Malone in this appeal of the

revocation of Malone’s supervised release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Malone’s revocation of supervised release and sentence are AFFIRMED.




                                          2